Citation Nr: 1542993	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 20 percent for a lumbar spine disability.

2.  Entitlement to an extraschedular rating for lumbar spine disability.

3.  Entitlement to service connection for a stomach disorder, other than service-connected irritable bowel syndrome.

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to March 1992 and from April 2002 to May 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and November 2014 by the Atlanta, Georgia,  Regional Office (RO) of the Department of Veterans Affairs (VA).  These rating decisions adjudicated the Veteran's increased rating and service connection claims, and the Board has assumed jurisdiction of the Veteran's claim for a TDIU as part and parcel of the increased rating claim on appeal.

In December 2013, the Board remanded the claims for a higher rating for a lumbar spine disability and service connection for a stomach disorder other than irritable bowel syndrome for development.  The requested development has been completed with respect to the lumbar spine increased rating claim.  

The issues of entitlement to service connection for a stomach disorder and obstructive sleep apnea, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran has been diagnosed with lumbar radiculopathy, which is productive of no more than mild and moderate incomplete paralysis of the sciatic nerve effecting the left and right lower extremities, respectively.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating higher than 20 percent for the orthopedic manifestations of the Veteran's lumbar spinal disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a separate 10 percent schedular rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an additional 20 percent schedular rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the Veteran's lumbar spine disability increased rating claim adjudicated in this appeal, standard letters issued in July 2008 and April 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's December 2013 remand, more recent treatment records, as well as records from the Social Security Administration (SSA), were obtained.

The Veteran was also provided VA medical examinations in 2009, 2011, and 2013, and the Board finds that the examination reports are sufficient evidence for deciding the Veteran's lumbar spine disability increased rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe his disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Increased Rating Claim

The Veteran is seeking a disability rating higher than 20 percent for his service-connected lumbar spine disability.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 5243 provides that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is assigned when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As the record fails to reflect that the Veteran has been prescribed bed rest to treat his lumbar spine disability, his disability is more appropriately evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Pursuant to this rating criteria, a 20 percent rating is assigned for the orthopedic manifestations of a lower back disability when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence of record fails to reflect that the Veteran has demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, or any spinal ankylosis.  Rather, during his VA examinations conducted in 2009, 2011, and 2013, the Veteran demonstrated forward flexion to 60 degrees, 50 degrees, and 70 degrees, respectively, and all examiners specifically noted that there was no evidence of spinal ankylosis.  Further, a review of the Veteran's medical treatment of record reflects findings largely consistent with the examination findings.  

As to whether the record establishes a basis for awarding a higher rating based on functional loss, the Veteran has reports of experiencing an additional functional impairment manifested by increased pain and triggered by bending, lifting, jarring, or staining and his reports of difficulty engaging in of difficulty engaging in certain activities, such as jogging, bending, and lifting.  However, VA rating criteria rely on objective range of motion results as a means of quantifying a subjective impairment, and as noted by the 2013 VA examiner, the Veteran has not reported a functional impairment that can be quantified as a range of motion.  Accordingly, the Board finds the clinical evidence of record to be more probative that the Veteran's reports.  

In that regard, the objective evidence of record fails to show that, even given the Veteran's reported additional functional impairment, his lumbar spine disability picture would more closely approximate the rating criteria for the next higher rating of 40 percent.  Specifically, during the 2009, 2011, and 2013 VA examinations, the Veteran demonstrated no additional fatigability, lack of endurance, incoordination, or limitation of flexion after preforming repetitive range of motion testing.  Further, the Veteran's recorded ranges of flexion, which remain unchanged after repetitive range of motion testing, exceed the 30 degrees required for the award of a 40 percent rating.  

In sum, given the initial ranges of motion and those recorded after repetitive testing, the Board finds that even considering the Veteran's reported painful motion and other factors, the corollary objective medical evidence of record does not suggest that during a flare-up, his disability would more nearly approximate the criteria for the next higher rating.  Thus, an increased rating based on the orthopedic manifestations of the Veteran's service-connected lumbar spine disability is not warranted as the preponderance of the evidence is against the claim.

As to whether separate ratings are warranted based on the neurological manifestations of the Veteran's lumbar spine disability, the Veteran has not reported any bowel or bladder impairments, and during the 2009 and 2013 VA examination, no radicular symptoms were noted.  

However, during his 2011 VA examination, the examiner concluded that the Veteran has bilateral radiculopathy of the lower extremities, as a result of an impingement in his lumbar spine of his sciatic nerve.  The examiner characterized these radiculopathies as productive of mild impairment of the left lower extremity and moderate impairment of the right lower extremity.  The Board notes that these findings of radiculopathy are consistent with the 2014 Veteran's VA treatment records, which reflect L-4 radiculopathy among his diagnosed clinical disorders. 

Thus, even though other VA examinations are negative for radiculopathy, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran has radiculopathy, which is productive of mild and moderate incomplete paralysis of the sciatic nerve affecting the left and right lower extremities, respectively, as a result of his service-connected lumbar spine disability.  Under Note (1) of the General Formula, objective neurologic abnormalities are to be evaluated separately.  Thus, separate 10 percent and 20 percent ratings are warranted for mild and moderate incomplete paralysis of the Veteran's left and right radiculopathies, respectively, pursuant to Diagnostic Code 8520.  As the benefit-of-the-doubt was applied to award these two rating, and the preponderance of the evidence is against a finding that the radiculopathy results in more than mild and moderate impairment respectively, even higher separate ratings are not warranted.

As no other neurological manifestations of the Veteran's lumbar spine disability have been detected or diagnosed, no other separate ratings are warranted.



ORDER

A schedular rating higher than 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability is denied.  

A separate 10 percent schedular rating, but no higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 20 percent schedular rating, but no higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

With regard to the Veteran's claim seeking service connection for a stomach disorder other than service-connected irritable bowel syndrome, the Board remanded the claim to obtain a new VA examination and adequate medical opinion regarding whether the Veteran's diagnosed stomach disorder of an H-pyloric bacterial infection is related to service, as the medical opinion rendered in December 2011 is inadequate.  However, while the Veteran was afforded a new VA examination in December 2013, the VA examiner opined that the Veteran had no stomach disorder other than his service-connected irritable bowel syndrome.  Nevertheless, as the Veteran was diagnosed with a H-pyloric bacterial infection during the pendency of this appeal, a medical opinion addressing the etiology of this diagnosed stomach disorder must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

With regard to the Veteran's claim seeking service connection for obstructive sleep apnea, the RO denied this claim in a rating decision issued in November 2014, and the Veteran disagreed with this decision in statements submitted in December 2014 and January 2015.  As the Veteran has not yet been afforded a related statement of the case, the claim must be remanded, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the Veteran's claim seeking a TDIU, which has been implicitly raised by the Veteran's assertions of record that his lumbar spine disability renders him unemployable, the claim must be remanded to the RO for development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected lumbar spine disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for lumbar spine disability will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a statement of the case adjudicating the Veteran's claim seeking service connection for obstructive sleep apnea.  Inform the Veteran that if he wishes to have the Board review this claim, he must file a timely substantive appeal (VA Form 9).  

2.  Provide the Veteran with a notice letter regarding his claim seeking a TDIU.

3.  Obtain a VA medical opinion to determine the potential relationship between the Veteran's H-pyloric bacterial infection and service.  The Veteran need not be reexamined unless the VA examiner determines that such an examination is required to render the requested opinion.  The electronic claims file must be provided to and reviewed by the examiner.  

The examiner is to state whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's diagnosed H-pyloric bacterial infection, first detected in 2005, is related to service, to include whether he could have contracted this infection during his service in the Persian Gulf during either his first and second period of active service.  (The Veteran's service records indicate he served somewhere in the Persian Gulf in 1990 and 1991 and in Bosnia in 2002.)

The examiner must provide a complete rationale for the requested opinion.  

4.  Obtain a VA medical opinion regarding the effect of the Veteran's service-connected disabilities, namely his lumbar spine disability, radiculopathies of his lower extremities, irritable bowel syndrome, and hypertension, on his employability.  The Veteran need not be reexamined unless the VA examiner determines that such an examination is required to render the requested opinion.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is asked to provide a full description of the effects on the Veteran's ability to secure or follow a substantially gainful occupation of his lumbar spine disability, radiculopathies of his lower extremities, irritable bowel syndrome, and hypertension (including the combined effects), when considering his educational background and vocational experience, but not his age.  

A complete rationale must be provided for all opinions rendered.  

5.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


